 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     United States Of America,                CASE NO.: 20-CR-1741-JLS
10
                       Plaintiff,             Hon. Janis L. Sammartino
11
           v.                                 ORDER
12
     Ana Cristina Casillas,
13
                        Defendant.
14
15
           Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion
16
     Hearing/Trial Setting currently set for July 2, 2021 at 1:30 p.m. be continued to
17
     September 3, 2021 at 1:30 pm. Defendant shall file an acknowledgement of the
18
     new hearing date by July 16, 2021.
19
           The Court further orders that the time necessary for the continuance is
20
     excluded under the Speedy Trial Act to allow defense counsel to prepare and in the
21
     interests of justice.
22          SO ORDERED.
23   Dated: June 30, 2021
24
25
26
27
28
